Exhibit 10.05

 

THIRD AMENDMENT TO THE

PRODUCTION SHARING CONTRACT

BY AND AMONG

 

 

THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE

REPRESENTED BY THE

AGENCIA NACIONAL DO PETROLEO DE SAO TOME E

PRINCIPE

AND

EQUATOR EXPLORATION STP BLOCK 5 LIMITED

AND

KOSMOS ENERGY SAO TOME AND PRINCIPE

 

 

 

 

FOR

 

 

 

 

BLOCK 5

 

 

 

 

Amendment Executed on the 19th day of February 2016

 

 





1

--------------------------------------------------------------------------------

 



THIS THIRD AMENDMENT TO THE PRODUCTION SHARING CONTRACT

is entered into the 19th day of February 2016 among:

 

(1)



THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE (the "State") represented by
the Agencia Nacional do Petroleo de Sao Tome e Principe, ("ANP-STP");

 

(2)



EQUATOR EXPLORATION STP BLOCK 5 LIMITED, a company existing under the laws of
the British Virgin Islands, registration number 1000133, with registered offices
at Craigmuir Chambers, Road Town, Tortola, British  Virgin Islands with a branch
registered in Sao Tome and Principe with the Guiche Unico under no. 343/012 at
Avenida da Independencia N°. 392, Sao Tome, (hereinafter referred to as
"Equator");

 

AND

 

(3)



KOSMOS ENERGY SAO TOME AND PRINCIPE, a company existing under the laws of the
Cayman Islands, whose registered office is located at 4th Floor, Century Yard ,
Cricket Square, Hutchins Drive, Elgin Avenue, George Town, Grand Cayman
KYl-1209, Cayman Islands, hereinafter referred to as ("Kosmos").

 

WHEREAS:

 

 

A.



ANP-STP and Equator are parties to the Production  Sharing
Contract signed with the State on April, 18 2012 (the "Contract"), in pursuance of which Equator has obtained
the exclusive right to undertake petroleum operations in Block 5 with
in the Exclusive Economic Zone of Sao Tome and Principe;

 

B.



Pursuant to article 19 of the Contract, ANP-STP, Equator and Kosmos executed on
19th February 2016, the Deed of Assignment by way of which (i) Equator assigned
to Kosmos a sixty-five percent (65%) participating interest in the Contract;
(ii) ANP-STP duly authorized the above-mentioned assignment; (iii) ANP-STP
waived any preferential rights  it has under the Contract  or under applicable
Laws to pre-empt the

 

 



2

--------------------------------------------------------------------------------

 



transaction contemplated by the Deed of Assignment. Consequently
the participating interests held by the Parties in the Contract shall be the
following as of that date:

ANP-STP -fifteen percent (15%);  

KOSMOS - sixty-five per cent (65%);  EQUATOR - twenty per cent (20%).

 

 

C.



Equator has requested a one (1) year extension to Phase I of the
 Exploration Period and ANP-STP, pursuant to its letter under Ref. N°
029/ANP/GM/2016, dated February 1 1 2016, grants such extension.

 

D.        ANP-STP, Equator and Kosmos (hereinafter collectively identified as
the
"Parties") hereby execute this Third Amendment to the Contract (the "Amendment").

 

 

THEREFORE, the Parties agree as follows:

 

1.  By virtue and as consequence of the assignment of the participation interest
referred in recital B above, the Parties agree to amend the Contract, effective
on the date of execution of the Deed of Assignment identified in recital B and,
as of such date, all references in the Contract to the Contractor (as defined in
the Contract) shall be understood as being made also to Kosmos to the extent of
its participation in the Contract.

 

2.



To the extent and where applicable, as of the same date, al l  references
in the Contract to Party or Parties shall include Kosmos.

 

3. As of the date of execution of the Deed of Assignment identified in recital
B, the form of Parental Guarantee provided in Schedule 6 of the Contract  is
hereby  replaced with the form of Parental Guarantee provided i  n the Schedule
to this Amendment.

 

4. ANP-STP agrees that Equator may replace its Parental Guarantee dated 16th May
2012 ("Old Equator Guarantee") with a new Parental Guarantee in the form
provided in the Schedule to this Amendment ("New Equator Guarantee") by
submitting the New Equator Guarantee to ANP-STP. Such New Equator Guarantee
shall replace the Old

 



2

--------------------------------------------------------------------------------

 



Equator Guarantee without further act or deed. Kosmos shall submit its Parental
Guarantee in the form provided in the Schedule to this Amendment.

 

5. As a consequence of this Amendment, as of the date of execution of the Deed
of Assignment identified in recital B, the Parties agree that, pursuant to
clauses 27.4 and 32.1 of the Contract, the following clauses of the Contract are
changed as follows:

 

 

5.1Clause 2.5

 

"2.5. Social Projects

 

 

The Contractor commits to undertake social projects during each phase
of the Exploration Period valued at a minimum of the amounts below:

 

-



Phase I: Four Hundred Thousand United States Dollars (U.S $400,000) per year for
a total of One Million Six Hundred Thousand United States Dollars (U.S
$1,600,000), plus  Four  Hundred  Thousand  United States Dollars   (U.S
$400,000) as a  result  of the one  (1) year extension;

 

-



Phase  II:  Three  Hundred  and  Fifty  Thousand  United  States  Dollars   (U.S
$350,000) per year for a total of Seven Hundred Thousand United States
Dollars  (U.S $700,000),·

 

-



Phase  Ill: Three Hundred  and Fifty  Thousand  United States Dollars (U.S
$350,000) per year for a total of Seven Hundred Thousand United States
Dollars  (U.S $700,000),·

 

 

If Petroleum is produced from the Contract Area, the Contractor
shall undertake additional social project s according to the following schedule:

 

 

 

 

 

Cumulative Production (millions of Barrels  or Barrels equivalent)

Value (US$ million) of Project

40

2

70

3

100

5

 

 



3

--------------------------------------------------------------------------------

 



5.2.ANP-STP hereby approves a one (1) year  extension to Phase I of the
Exploration Period set forth in Clause 4.2 of Contract, as a result of  which
the duration of the Exploration Period will be
eight  (8)  years  plus  one  (1)  year extension
granted  by  ANP-STP.  Pursuant to the foregoing, Clauses 4.1 and 4.2 of the
Contract are hereby amended as follows:

 

"4.1. Subject to Clause 20, the term of this Contract shall be/or a period
of twenty­ eight (28) years from the Effective Date, comprising an  eight  (8)
 year Exploration and Appraisal period, as extended pursuant to Clauses  5.1 (b)
and/or (c) (the "Exploration Period'') and a twenty (20)
year  Production period (the  "Production Period'').

 

As a result of the extension granted by ANP-STP, one (1) year shall be added to
the eight (8) years referred to above, during the Exploration Period. Regardless of  the  extension
granted  in the  Phase  I,  Contractor  shall  be  entitled  to twenty (20)
years of Production Period.

 

 

4.2. The Exploration Period shall be divided as follows:

 

Phase I:Four (4) years from the Effective Date plus one (1) year extension

Phase II: from the end of Phase I until two (2) years after the end of Phase I;
and

Phase III:from  the end of Phase  II  until two (2)years  after the end
of  Phase II,  as extended pursuant  to Clauses 5.1(b) and/or (c). "

 

5.3. For the avoidance of doubt, the provisions of Clauses 14.7 and 14.9 of the
Contract shall also apply to the one (1) year extension granted pursuant to
Clause 5.2 of this Amendment.

 

5.4. Clause 28.1

"28.1. KOSMOS ENERGY SAO TOME E PRINCIPE is hereby designated as the Operator
under this Contract to execute, for and on behalf of the Contractor, all

 



4

--------------------------------------------------------------------------------

 



Petroleum Operations in the Contract Area pursuant to and in
accordance with this Contract and the Petroleum Law. "

 

 

5.5. Clause 30

"30.1 Any notice or other communication required to be  given  by
a  Party to another shall be in writing (in portuguese  and in english) and
shall  be considered as duly delivered if given by hand delivery  in person,  by
courier,  by facsimile,
 or by electronic means of transmitting written communication, which provides written
communication  of receipt at the following   addresses:

 

 

Agencia Nacional do Petroleo (ANP-STP) Avenida das Nacoes Unidas, 225 C.P.1048

Sao Tome, Sao Tome and Principe Attention: Executive Director

Fax:  +239-2226937  Tel: +239-2243350

Email: anp_geral@cstome.net

 

 

 

EQUATOR EXPLORATION  STP BLOCK 5  LIMITED

 

Address:Praia Lagarto, Agua  Grande, Sao Tome, Sao Tome and  Principe

Tel:+239-222 4387

Name:Managing  Director/ CEO

 

Address:8th   Floor,   2   Ajose   Adeogun   Street,   Victoria  Island,
 Lagos, Nigeria

 

E-mail:eezstp@oandoenergyresources.com

Cc:dadebiyi@oandoenergyresources.com

 



5

--------------------------------------------------------------------------------

 



Tel:+234  1 270 2400

 

Name:Philip Dimmack

 

Address:1st Floor, 50 Curzon Street, London,  WJJ  7UW, United Kingdom

E-mail:pdimmock@oandoenergyresources.com

Tel:+44 207 297 4280

 

 

 

KOSMOS  ENERGY  SAO TOME AND PRINCIPE

 

4th Floor, Century Yard, Cricket Square, 

Hutchins Drive, Elgin Avenue,

George Town, Grand Cayman KY 1-1209, Cayman Islands 

Attention:  License Manager

Fax:  +l  214 445 9705

 

Tel: +1 214 445 9600

 

Email: SaoTomelicenseManager@KosmosEnergy.com 

Cc: KosmosGeneralCounsel@KosmosEnergy.com "

 

6. All the remaining provisions of the Contract, which are not expressly
modified by this Amendment, shall remain in full force and effect in their
precise original terms.

 

7. Capitalized terms in this Amendment not specifically defined herein shall
have the same meaning as defined in the Contract.

 

Signed and executed on 19th February 2016, in three originals, being each one
of them held by each one of the Parties hereto.

 



6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the Parties have caused this Amendment to be executed the date
above written.

 

SIGNED AND DELIVERED for and on behalf of THE STATE represented by the Agencia
Nacional do Petro1eo of Sao Tome and Principe

 

Signature:   /s/ Orlando Sousa Pontes                                

 

 

Name:   ORLANDO SOUSA PONTES                                 

 

 

Designation:     EXECUTIVE DIRECTOR                             

 

 

In the presence of:

 

Signature:  /s/ Álvaro
Silva                                                     

 

 

 

Name:   ÁLVARO SILVA                                                      

 

 

Designation:     LEGAL AND ECONOMIC DIRECTOR          

 

 

SIGNED AND DELIVERED for and on behalf of EQUATOR EXPLORATION STP

BLOCK 5 LIMITED

 

Signature:    /s/ Olapade Durotoye                                            

 

 

Name:  O. DUROTOYE                                                            
                                                  

 

 

Designation:
    Director                                                                 

              

 

 

Witnessed by:

 

 

Signature:    /s/ Efuntomi
Akpeneye                                              
                                                     

 

 

Name:    EFUNTOMI AKPENEYE                                                
                                                 

 

 

Designation:   LEGAL ADVISOR                                                   

 



7

--------------------------------------------------------------------------------

 



 

 

SIGNED AND DELIVERED for and on behalf of KOSMOS ENERGY SAO TOME

AND PRINCIPE

 

Signature:    /s/ Scott
Davis                                                              

 

 

Name:  SCOTT
DAVIS                                                                     
                                                  

 

 

Designation: DIRECTOR BUSINESS DEVELOPMENT (PROXY)         

              

 

 

Witnessed by:

 

 

Signature:    /s/ Carlos
Silva                                                         
                                                     

 

 

Name:    CARLOS COSTA E SILVA                                            
                                                 

 

 

Designation:
  LAWYER                                                                

 



8

--------------------------------------------------------------------------------

 



 

SCHEDULE

SCHEDULE 6

FORM OF PARENTAL GUARANTEE

 

THIS GUARANTEE is made on this [INSERT DAY] of [INSERT MONTH AND YEAR]

 

BETWEEN:

 

(1)



[THE GUARANTOR], a company organized and existing under the laws of [insert
JURISDICTION], and having its registered office at [INSERT ADDRESS] (the
Guarantor); and

(2)



THE   DEMOCRATIC   REPUBLIC   OF   SAO   TOME   AND   PRINCIPE (the "State"),
represented for the purposes of this Guarantee by the National Petroleum Agency.

 

WHEREAS, the Guarantor  is  the  parent  entity  of  [INSERT  NAME
 OF COMPANY] organized and existing under the laws of [INSERT JURISDICTION] , and   having  its
registered  office at [INSERT ADDRESS] (the "Company");

 

WHEREAS, the Company has entered into a production sharing contract
(the Contract) with, among others, the State in respect of the Contract Area;

 

WHEREAS, the State  desires  that  the  execution  and  performance  of  the
 Contract by the Company be guaranteed by the Guarantor and the Guarantor
desires
to furnish this Guarantee as an inducement to the State to enter into the Contract and i n consideration  of
the rights and benefits inuring to the Company thereunder; and

 

WHEREAS, the Guarantor accepts that it fully understands and assumes
the contractual obligations under the Contract of the Company.

 

NOW THEREFORE, it is hereby agreed as follows:

 

1.



Definitions and Interpretation

 

All capitalized words and expressions i  n this Guarantee have the
same meaning as in the Contract, unless otherwise specified to herein.

 

2.



Scope of this Guarantee

 

The Guarantor hereby guarantees to the State the timely payment and performance
of any and all indebtedness and obligations whatsoever of the Company
to the State arising under or in relation to the Contract, including
the  payment  of  any  amounts  required  to 

9

--------------------------------------------------------------------------------

 



be  paid  by  the  Company   to the State  when   the   same   become   due 
and   payable;   provided,   however   that the liability  of the  Guarantor  to
the  State hereunder  shall not exceed  the  lesser of:

 

(a)



the liabilities of the Company to the State;

 

(b)



Guarantor's proportionate share based on the Company's participating interest in
the Contract  of Ten  Million  US  Dollars  (US$10,000,000) during the
Exploration Period, as may be extended in  accordance  with  the Contract, but
subject to 2(c) below; and

 

(c)



Guarantor's proportionate share based on the Company's participating interest in
the Contract of Two-Hundred Fifty Million US Dollars (US$250,000,000) during the
Production Period.

 

3.



Waiver of Notice, Agreement to All Modifications

 

The Guarantor hereby waives notice of the acceptance of this Guarantee
and of the state of indebtedness of the Company at any time, and expressly
agrees to any extensions, renewals, modifications or acceleration of sums due to
the State
under the Contract or any of the terms of the Contract, all without relieving the Guarantor
of any liability under this Guarantee.

 

4.



Absolute and Unconditional Guarantee

 

The obligations of the Guarantor shall be an absolute, unconditional and (except
as provided in Article 2 above) unlimited guarantee of payment and performance
to be performed strictly in accordance with the terms hereof, and without
respect to such defenses as might be available to the Company.

 

5.



No Discharge of Guarantor

 

The obligations of the Guarantor hereunder shall not in any way be released or
otherwise affected by: a release or surrender by the Company of any collateral
or other security it may hold or hereafter acquire for payment of any obligation
hereby guaranteed; by any change, exchange or alteration of such col lateral or
other security; by the taking of or the failure to take any act ion with respect
thereto either against the Company or against the Guarantor; or by any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor.

 

6.



No Prior Action Required

 

The State shall not be required to make demand for payment or performance first
against the Company or any other Person or to proceed against any col lateral or
other security which might be held by the State or otherwise to take any action
before resorting to the Guarantor hereunder.

 

10

--------------------------------------------------------------------------------

 



7.



Cumulative Rights

 

All rights, powers and remedies of the State hereunder  shall  be
cumulative and not alternative, and shall be in addition to all rights, powers
and remedies  given to the State by  law or otherwise.

 

8.



Continuing Guarantee

 

This Guarantee is intended to be and shall be considered as a continuing
guarantee of payment and performance and shall remain in full force and effect
for so long as the Contract and any amendments thereto shall remain outstanding
or there shall exist any liability of the Company to the State thereunder.

 

9.



Notice of Demand

 

Upon default in the performance of any of the obligations of the Company
guaranteed hereunder, the State or its duly authorized attorney may give written
notice to the Guarantor at its principle  office  in  [INSERT JURISDICTION] of
the amount due, and the  Guarantor,  within  a  period  of ten  (IO)  business
days, will make, or cause to be made, payment of such amount as notified, in
United States dollars, at such bank or other place  i n  [insert jurisdiction]
as the State shall designate and without set-off or reduction whatsoever of such
payment in respect of any claim the Guarantor or the Company may then have or
thereafter might have.

 

10.Assignment

 

The Guarantor shall not in any way effect, or cause or permit to be effected,
the assignment or transfer of any of its obligations hereunder without the
express written consent of the State.

 

11.Subrogation

 

Until all indebtedness hereby guaranteed has been paid in full, the Guarantor
shall have no right of subrogation to any security, collateral or other rights
which may be held by the State.

 

12.



Payment of Expenses

 

The Guarantor shall pay to the State all reasonable costs and expenses,
including attorney's fees, incurred by it in collecting or compromising any
indebtedness of the Company hereby guaranteed or in enforcing the Contract or
this Guarantee.

 

13.



Governing Law and Arbitration

 

This Guarantee shall be governed by and interpreted i n accordance with the laws
of the State.

 



11

--------------------------------------------------------------------------------

 



All disputes or claims arising out of or relating to this Guarantee shall be
finally settled by arbitration, in accordance with the procedure set forth in
the Contract; however, if in addition to the arbitration hereunder an
arbitration has also been commenced under the Contract
with  respect  to  obligations  hereby guaranteed, the arbitration commenced
hereunder shall be consolidated with the arbitration commenced under the
Contract and  the arbitral  body  appointed  hereunder shall be the same
arbitral body appointed pursuant  to  the  Contract.  The arbitration shall be
conducted in the Portuguese and English languages and the decision shall be
final and binding on the parties.

 

14.



Severability of Provisions

 

In the event that for any reason any provision hereof may prove illegal,
unenforceable or invalid, the validity or enforceability of the remaining
provisions hereof shall not be affected.

 

15.



Confidentiality

 

The Guarantor agrees to treat this Guarantee and the Contract as confidential
and shall not disclose, willingly or unwillingly, to any third party, except to
the extent required by law, the terms and conditions hereof or thereof without
the prior written consent of the State.

 

IN WITNESS WHEREOF, the Guarantor and the Company execute this Guarantee this
[INSERT DAY] day of [INSERT MONTH AND YEAR].

 

[GUARANTOR)

 

By:  

 

Title:  

 

 

THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE BY THE [INSERT ENTITY]

 

By:  

 

Title:  

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------